DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Final Office Action for Application Serial Number: 16/693,544, filed on November 25, 2019.  In response to Examiner’s Non-Final Rejection of May 24, 2021, Applicant on November 23, 2021, amended Claims 1-11, 14 and 17-20 and added new Claims 21.  Claims 1-21 are pending in this application and have been rejected below.

Response to Amendment
Applicant's amendments are acknowledged. 

Regarding the 35 U.S.C. 101 rejection, Applicants arguments and amendments have been considered but are insufficient to overcome the rejection. 

The drawing objections are hereby withdrawn pursuant to applicant’s amendments the specification and replacement of Fig. 1-2.

The claim objections of claims 2, 3, 5, 10-13 and 20, are hereby withdrawn pursuant to applicant’s amendments.

The 35 U.S.C. § 103 rejections are hereby amended pursuant to Applicants amendments to the claims. Updated 35 U.S.C. § 103 rejections have been applied to amended claims 1-20. A New 35 U.S.C. § 103 rejection has been applied to claim 21. 

Response to Arguments
Applicant's Arguments/Remarks filed November 23, 2021 (hereinafter Applicant Remarks) have been fully considered but are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed November 23, 2021.

Regarding the 35 U.S.C. 101 rejection, Applicant asserts that the Office Action fails to establish a prima facie case of unpatentability under section 101. The Office has the initial burden of establishing a prima facie case that the claims are directed to patent-ineligible subject matter. In particular, to the extent the Office believes that a claim is directed to an abstract idea, the Office should specifically identify the abstract idea as it is recited, and explain why the claim corresponds to a concept that the courts have identified as an abstract idea. See 2016 USPTO Memorandum: Formulating a Subject Matter Eligibility Rejection and Evaluating the Applicant's Response to a Subject Matter Eligibility Rejection at 1-2. Moreover, additional elements, such as claim features, recitations, steps, and the like, should be identified by the Office as they are recited in the claim, and an explanation should be provided as to why these additional elements, taken individually or in combination, do not amount to significantly more than the supposed judicial exception. Id. 
That said, Applicant disagrees and asserts that the pending claims fully comply with the requirements of 35 U.S.C. § 101. Applicant reasserts that the claims are not directed to an abstract idea, and even if portions of the claims are considered to contain an abstract idea, the claims, as a whole, amount to significantly more than the alleged abstract idea.

In response, Examiner respectfully disagrees. Examiner maintains the position outlined in the previous Non-Final Office Action. Applicant is respectfully reminded under the current 2019 PEG, pending claims are no longer compared to individual court cases (as cited by the Eligibility Quick Reference Sheet) when identifying the abstract idea. 	Examiner clearly stated the claims 

Regarding the 35 U.S.C. 101 rejection, Applicant states, the Office appears to assert that the pending claims are directed to an abstract idea of "certain methods of organizing human activity." Applicant disagrees. 
In general, the claimed invention is directed to requirement based intelligent resource allocation embodied in a specific technical environment of a distributed network involving operative communication between devices thereof. Applicant recites additional elements and limitations of claim 1 (see par. 16, Applicant Remarks). 

In response, Examiner respectfully disagrees. Examiner maintains this position and finds resource allocation (e.g. matching supplier and customers based on a set of criteria) is considered an abstract idea based on certain methods of organizing human activity because the claims involve managing relationships or interactions between people. The additional elements recited in the claims are used as tools to apply the instructions of the abstract idea. 

Regarding the 35 U.S.C. 101 rejection, Applicant states the present invention is rooted in technology and provides improvements to existing technology applications. The technical problem being solved by the invention is to provide a novel distributed system for requirement based intelligent resource allocation that allows for dynamic analysis and allocation of temporal resources without requiring abandoned process and wastage of processing and time resources. (see pg. 17-19, Applicant Remarks).

In response Examiner respectfully disagrees. Examiner finds DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014) is an example of a court case that presents an invention that is rooted in computer technology. Specifically, the court found when a 
In contrast, there is no similar improvement here. Examiner finds, Applicant is attempting to say the Step 2A-Prong One elements, the abstract idea, is what makes the claim eligible and respectfully reminds Applicant, regardless of the complexity and/or granularity, computational data analysis without meaningful limitations within the claims that amount to significantly more than the abstract idea itself, is a judicial exception (i.e. abstract idea). Examiner finds using a distributed system for requirement based intelligent resource allocation to perform analysis and allocation of temporal resources without requiring abandoned process and wastage of processing and time resources is an improvement to an existing business process that uses computer components as tools to collect data and deliver the result of the data analysis. Examiner respectfully reminds Applicant, general purpose computer elements/structure, similar to the claimed inventions system, used to apply a judicial exception, by use of instruction implemented on a computer, has not been found by the courts to integrate the abstract idea into a practical application; see MPEP 2106.05(f).



Regarding the 35 U.S.C. 101 rejection, Applicant argues Example 37 (see pg. 19-22, Applicant Remarks). Applicant asserts that the pending claims are directed to patent eligible subject matter in an analogous manner to claim 1 of Example 37. As claim 1 of Example 37 integrates a usage ranking scheme of icons of a user interface to a practical application of arranging the icons on a user interface based on usage rankings, the pending claims are clearly a practical application providing novel distributed system for requirement based intelligent resource allocation that allows for dynamic analysis and allocation of temporal resources. The pending claims further recite, information associated with at least one supplier, the information associated with the at least one supplier comprising at least a supplier type identifier, supplier availability comprising an availability calendar of the at least one supplier, and supplier location data, electronically receiving, via a customer device operably connected to the distributed network, a service requirement request, initiating a supplier matching sub-routine, determining availabilities from the availability calendars of the identified suppliers, creating additional time periods, determining availabilities from the availability calendars of the identified potential suppliers that satisfy one or more conditions, transmitting control signals configured to cause the customer device to display the list of availabilities, receiving, via the customer device, a customer selection, and allocating at least one of the identified potential suppliers. Indeed, the novel distributed system for requirement based intelligent resource allocation of the present invention is clearly tied to the practical application of customer service requirement requests and supplier matching routines, as recited by the claims. As such, the pending claims, as a whole, are not directed to a judicial exception and instead are directed to patent eligible subject matter under Step 2A - Prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance. In view of the 2019 Revised Patent Subject Matter Eligibility Guidance.

In response, Examiner respectfully disagrees. Applicants have not identified any disclosure in the claimed invention that shows or even submits the technology is being improved or there was a problem in the technology that the claimed invention solves. Examiner finds, unlike Example 37, receiving information related to suppliers and customers to identify potential suppliers that satisfy a customer request, displaying a list of potential suppliers for customer selection and allocating the identified supplier is not an improvement to the functioning of the interface. The display elements recited in the claim does not perform any unconventional functions that can be considered “significantly more” than the judicial exception. Examiner finds the visual representations are used as a tool to present the analysis of the abstract idea. Examiner 

Regarding the 35 U.S.C. 101 rejection, Applicant argues Ex parte Rockwell (see pg. 22-23, Applicant Remarks). Appellant submits that the claimed invention is patent eligible based on the Board's guidance in Rockwell, because similar to Rockwell's claims, the claims of the present invention also are a specific practical implementation of the alleged abstract idea (certain methods of organizing human activity). Specifically, as outlined in detail in the previous section, the pending claims (a) improve the functioning of conventional systems and (b) recite a requirement based intelligent resource allocation of the present invention that is clearly tied to the practical application of customer service requirement requests and supplier matching routines, such that the claims are more than a drafting effort designed to monopolize all methods of sales forecasting. Accordingly, Appellant submits that the Board's rationale for finding Rockwell's claims to be eligible would also render the claims of the present invention eligible under 35 U.S.C. § 101.

	In response, Examiner respectfully disagrees and finds Applicants arguments in regards to the abovementioned PTAB decision are not persuasive because it is a non-precedential case that is not comparable to the disclosure of the pending application. Therefore the decision is not applicable. 

Regarding the 35 U.S.C. 101 rejection, Applicant Argues Enfish and McRO (see pg. 23-25, Applicant Remarks). Applicant states similar to the claims found eligible in Enfish and McRO, the claims are directed to an improvement in computer technology and are not directed to an abstract idea. 
Because (i) the fundamental idea underlying the claims is tied to computer technology and (ii) the claims are directed to an improvement to computer-related technology and hence embody a practical implementation in technology, the pending claims are not directed to an abstract idea.

	In response, Examiner respectfully disagrees. Examiner finds, the present claims are not comparable to the technical improvements disclosed in Enfish and/or McRO.  In regards to Enfish, the claims assert improvements in computer capabilities (i.e., the self-referential table for Enfish disclosed sufficient support in the specification that the claims were directed to a specific implementation of a solution to a problem in the software arts. In regards to McRO, the claims demonstrated improvements to a specific technological process (i.e., lip synchronization and manipulation of character facial expressions), thus improving computer animation without requiring an artist's constant intermediation with significant support in the specification. 
Examiner finds, the present claim is not comparable to the database improvements disclosed in Enfish or computer animation disclosed in McRO. As stated above, Applicant’s invention aims to solve a business problem— resource allocation—rather than a technological one. The specification is silent in regards to improving the additional elements recited in the claims. Examiner finds, there are no structural or functional advancement to any technology or technological field, in order for the additional elements to integrate the abstract idea into a practical application or considered significantly more than the abstract idea. For at least these reasons, the claims remain rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. For at least these reasons, the claims remain rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Regarding the 35 U.S.C. 101 rejection, Applicant asserts that (i) the pending claims are not directed to an abstract idea, and (ii) even if the pending claims include an abstract idea, the pending claims, nevertheless, contain an inventive concept that is significantly more than the alleged abstract idea and is a practical application of the alleged abstract idea. Moreover, the pending claims do not preempt the alleged abstract idea. Therefore, Applicant requests that the Office remove the rejections under 35 U.S.C. § 101.

	In response, Examiner respectfully disagrees and maintains the claims are directed to an abstract idea of requirement based resource allocation. The additional elements currently do not Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. Diamond v. Diehr, 450 U.S. 175, 191-92 n.14, 209 USPQ 1, 10-11 n.14 (1981) ("We rejected in Flook the argument that because all possible uses of the mathematical formula were not pre-empted, the claim should be eligible for patent protection").

Applicant’s arguments, see pg. 26-31, filed November 23, 2021, with respect to the rejection(s) of claims 1-20 under 35 U.S.C. 103 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made. Applicant’s arguments are considered moot because they are directed to newly amended subject matter and do not apply to the combination of references being used in the current rejection.  Please refer to the 35 U.S.C. 103 rejection for further explanation and rationale. 



Claim Objections
Claim 4 is objected to because of the following informalities: grammatical error. Claim language  “alt least one database” should recite “at least”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are directed towards a method, claim 17 is directed towards a computer program product and claims 18-21 are directed towards a system, which are among the statutory categories of invention.
Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite requirement based resource allocation.
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, receiving a service requirement request from a customer, the received service requirement request comprising at least a service requirement identifier associated with a required service request, and service requirement location data; providing associations between a plurality of supplier type identifiers and a plurality of service requirement identifiers; identify potential suppliers for the received service requirement request, wherein the supplier matching subroutine is configured to determine at least one match between at least one supplier type identifier with the service requirement identifier of the received service requirement request, and the supplier location data with the service requirement location data of 
The judicial exception is not integrated into a practical application. In particular, Claim 1 recites electronically receiving, via a distributed network, information associated with at least one supplier, the information associated with the at least one supplier comprising at least a supplier type identifier, supplier availability comprising an availability calendar of the at least one supplier, and supplier location data; storing the information associated with the at least one 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including distributed network, customer device, supplier subroutine, databases, modules control signals, computer program product comprising computer program code, non-transitory computer-readable medium, modules and interfaces amount to no more than a recitation of generic computer elements utilized to perform generic computer functions the courts have identified as well-understood, routine and conventional, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Regarding the dependent claims, dependent claims 2-6, 19 and 20 recite receiving and providing limitations which are considered an insignificant extra-solution activities of collecting and delivering data; see MPEP 2106.05(g) and does not integrate the abstract idea into practical 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 11-14, 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hiatt et al., U.S. Publication No. 2015/0262090 [hereinafter Hiatt], and further in view of Tam et al., U.S. Publication No. 2010/0153162 [hereinafter Tam]. 

Referring to Claim 1, Hiatt teaches: 
A computer-implemented method for requirement based intelligent resource allocation (Hiatt, [0035]), the method comprising:
electronically receiving, via a distributed network, information associated with at least one supplier, the information associated with the at least one supplier comprising at least a supplier type identifier, supplier availability comprising an availability calendar of the at least one supplier, and supplier location data (Hiatt, [0034]), “the automated reservation management system 10 may, for example, comprise a reservation server 100, a non-
storing the information associated with the at least one supplier in at least one database (Hiatt, [0038]), “The vendor management component 120 may be configured to manage vendor activities via the system, including, for example, registration of a vendor, management of calendars of a vendor, management of service events for a vendor, and/or other vendor activities performed via the system…”; (Hiatt, [0147]; [0151]);
electronically receiving, via a customer device operably connected to the distributed network, a service requirement request from a customer, the received service requirement request comprising at least a service requirement identifier associated with a required service request, and service requirement location data (Hiatt, [0053]), “The user calendar management component 114 may also allow a user to create a new type of service event when creating a new service event. The system 10 may store the new service event type responsive to the user creating the new service event type…”; (Hiatt, [0051]), “The user calendar management 
providing, in the at least one database, associations between a plurality of supplier type identifiers and a plurality of service requirement identifiers (Hiatt, [0073]), “Based on the determining that a reservation for a service event of a service event type needs to be generated (e.g., from receiving the indication of the service event type …the reservation prediction component 140 may determine a vendor for the service event type. The reservation prediction component 140 may determine the vendor for the service event based on one or more vendors used for previous service events of the service event type”; (Hiatt, [0052]), “The system 10 may store a predetermined set of service event types”; (Hiatt, [0062]), “the vendor registration may register a vendor by obtaining vendor identification information, information about one or more service event types provided by the vendor”; (Hiatt, [0056]):
initiating a supplier matching subroutine to query the database and identify potential suppliers for the received service requirement request, wherein the supplier matching subroutine is configured to determine at least one match between at least one supplier type identifier in the at least one database with the service requirement identifier of the received service requirement request, and the supplier location data in the at least one database with the service requirement location data of the received service requirement request (Hiatt, [0070]), “The reservation prediction component 140 may be configured to receive an indication of a request for a next service event… communicate with one or more vendors to determine available dates, times, locations, employees (or other personnel), etc., for the next service event, determine scheduling information compatible with a user for which a next server event is determined or predicted, compile information for a reservation for the next service event”; (Hiatt, [0075]), “the reservation prediction component 140 may select the vendor based on a location associated with a previous vendor that provided a previous service event for the user. For example, a set of vendors that each provide service events (of the same service event type as the previous service event) at a location within a predetermined proximity threshold (e.g., a certain distance, a certain amount of travel time, etc.) from the location associated with the previous vendor may be determined…”; (Hiatt, [0062]); 
electronically retrieving identified potential suppliers based on at least the match (Hiatt, [0075]); 
creating a predetermined time period comprising a date time range (Hiatt, [0041]), “The scheduling information may, for example, be determined for a next service event based on… a predetermined time interval between service events (e.g., of the same event type as the service event); (Hiatt, [0056]-[0057]; [0060]); 
 determining availabilities from the availability calendars of the identified potential suppliers that satisfy one or more predetermined conditions, wherein the one or more predetermined conditions comprises at least one availability within the predetermined time period to create a list of availabilities comprising at least one available date and time of at least one identified potential supplier within the predetermined time period (Hiatt, [0040]-[0041]), “The reservation prediction component 140 may be configured to receive an indication 
Hiatt teachesAppl. No.: 16/693,544 Amdt. Dated: November 23, 2021Reply to Office Action of May 24, 2021determining a date and a time that are compatible between the user and the vendor based on the calendar of the user and the calendar of the vendor (see par. 0010), but Hiatt does not explicitly teach: Page 5 of 32
in which, if at least one availability of at least one identified potential supplier within the predetermined time period has not been determined, creating at least one further predetermined time period; 
determining availabilities from the availability calendars of the identified potential suppliers that satisfy one or more conditions, wherein the one or more conditions comprise at least one availability within the at least one further predetermined time period to create a list of availabilities comprising at least one available date and time of at least one identified potential supplier within the at least one further predetermined time period; 
transmitting control signals configured to cause the customer device to display the list of availabilities that satisfy the one or more predetermined conditions;
receiving, via the customer device, a customer selection, wherein the customer selection comprises an appointment having an associated date and time from the list of supplier availabilities associated with the identified potential suppliers that satisfies the one or more predetermined conditions; and 
allocating at least one of the identified potential suppliers based on at least the customer selection.

However Tam teaches: 
in which, if at least one availability of at least one identified potential supplier within the predetermined time period has not been determined, creating at least one further predetermined time period (Tam, [0151]), “the appointment time slot selection screen 2600 can further display an indication of the next available appointment date. For example, if the user is not offered any time slots for the determined date… then the next available appointment date can provide the user with a quick link to request the re-display of the appointment time slot selection screen 2600 for the next available appointment date. This could be the next day or could be the several days in the future depending on the days that the service provider allows for appointments. Also, if desired, this could be limited to the next available appointment date in the future that has some open time slots”; 
determining availabilities from the availability calendars of the identified potential suppliers that satisfy one or more conditions, wherein the one or more conditions comprise at least one availability within the at least one further predetermined time period to create a list of availabilities comprising at least one available date and time of at least one identified potential supplier within the at least one further predetermined time period, (Tam, [0069]), “a user may request (e.g., appointment availability request) to make an appointment with a particular service provider on a given date, and the determination 354 of the available appointment times can be determined by accessing the calendar/appointment database 262 to determine whether the particular service provider for which the appointment is requested is available”; (Tam, [0085]), “the search can search through the business directory database 264 of the appointment database 252 to identify those service providers that match the provided 
transmitting control signals configured to cause the customer device to display the list of availabilities that satisfy the one or more predetermined conditions (Tam, [0085]), “… The list of matching service providers is then sent 526”; (Tam, [0075]), “Once the decision 422 determines that a response has been received, a list of matching service providers is displayed 424. Then, the consumer-side on-line appointment processing 400 awaits the user's selection from the list of matching service providers”;
receiving, via the customer device, a customer selection, wherein the customer selection comprises an appointment having an associated date and time from the list of supplier availabilities associated with the identified potential suppliers that satisfies the one or more predetermined conditions (Tam, [0086]), “A request for appointment type results when the user selects one of the service providers from the list of matching service providers”; (Tam, [0075]); and
allocating at least one of the identified potential suppliers based on at least the customer selection (Tam, [0154]), “After the selected service provider is notified of the requested appointment and, thereafter, accepts (or confirms) the requested appointment, the appointment system will update the user's calendar (as well as the service provider's calendar) to update the status to that of "confirmed". FIG. 29 illustrates the user's calendar screen of FIG. 28 after the selected service provider has confirmed the requested appointment”; (Tam, [0156]).


Referring to Claim 4, the combination of Hiatt in view of Tam teaches the method according to claim 1. Hiatt further teaches: 
 comprising:
after the step of receiving, via a customer device, a customer selection of the appointment, initiating the supplier matching subroutine to query the database and identify potential suppliers for the received service requirement request wherein the supplier matching subroutine is configured to determine at least one match between at least one supplier type identifier in the alt least one database with the service requirement identifier of the received service requirement request, and the supplier location data in the at least one database with service requirement location data of the received service requirement request (Hiatt, [0070]), “The reservation prediction component 140 may be configured to receive an indication of a request for a next service event… communicate with one or more vendors to determine available dates, times, locations, employees (or other personnel), etc., for the next service event, determine scheduling information compatible with a user for which a next server event is determined or predicted, compile information for a reservation for the next service event”; (Hiatt, [0075]), “the reservation prediction component 140 may select 
electronically retrieving identified potential suppliers based on at least the match (Hiatt, [0075]); 
determining availabilities from the availability calendars of the identified potential suppliers that satisfy one or more predetermined conditions, wherein the one or more predetermined conditions comprises availability at the date and time of the selected appointment (Hiatt, [0040]-[0041]), “The reservation prediction component 140 may be configured to receive an indication of a request for a next service event… The reservation prediction component 140 may be configured to communicate with one or more vendors to determine available dates, times, locations, employees (or other personnel), etc., for the next service event, and/or determine scheduling information compatible with a user for which a next server event is determined or predicted…The scheduling information may, for example, be determined for a next service event based on calendars associated with user and/or a vendor… a predetermined time interval between service events (e.g., of the same event type as the service event), or other information. The scheduling information may comprise a compatible date, time, location, etc., for a next service event, a vendor that is available to provide the service event, an employee (or other personnel) of the vendor that may provide the service event, or other information. As an example, the scheduling information may be determined without the user having to explicitly specify the date, time, location, etc., for the next service event”; and 
providing via the customer device, confirmation of availability at the date and time of the selected appointment (Hiatt, [0039]), “The reservation management component 130 may be configured to provide information about the reservation to the user and/or the vendor, for instance, upon the user accepting the reservation (e.g., emailing a confirmation of the reservation to the user and the vendor, adding calendar events for the reservation to the calendars of the user and vendor, etc.)”; (Hiatt, [0066]-[0067]).

Referring to Claim 11, the combination of Hiatt in view of Tam teaches the method according to claim 1. Hiatt further teaches: 
comprising, where two or more supplier types are required for a service requirement request, identifying at least one potential supplier for each supplier type, and determining availabilities from the availability calendars of the identified potential suppliers for each supplier type (Hiatt, [0045]), “a "vendor" may comprise an entity that provides a set of services. An individual service event may comprise a discrete set of services provided from the vendor to a user. Types of service events may, for example, comprise a haircut, a restaurant reservation, a class that includes multiple lessons, and/or other events in which a vendor provides a discrete set of services to a user” (Hiatt, [0052]), “to the user indicating that an event is a service event, the user calendar management component 114 may request information related to the type of service event, information related to a vendor for the event, information related to one or more services being provided, an employee (or other personnel) of the vendor that may provide the service associated with the service event, and/or other information related to a service event. The system 10 may store a predetermined set of service event types”; (Hiatt, [0101]), “the user selectable link for searching for available service 

Referring to Claim 12, the combination of Hiatt in view of Tam teaches the method according to claim 1. Hiatt further teaches:
in which the service requirement identifier for the service requirement request is associated with one supplier type identifier (Hiatt, [0100]), “FIG. 6, the interface 600 may comprise indicators, icons, and/or other identifiers for a plurality of service event types (e.g., service event types 522, 524, 526, 528, and/or other service event types). Responsive to a user selecting a service event type, the reservation prediction component 140 may receive the indication of service event type and determine a reservation related to a service event for the service event type”.

Referring to Claim 13, the combination of Hiatt in view of Tam teaches the method according to claim 1. Hiatt further teaches: 
in which the service requirement identifier for the service requirement request is associated with more than one supplier type identifier (Hiatt, [0041]), “The scheduling information may comprise a compatible date, time, location, etc., for a next service event, a vendor that is available to provide the service event, an employee (or other personnel) of the vendor that may provide the service event, or other information”; (Hiatt, [0108]). 

Referring to Claim 14, the combination of Hiatt in view of Tam teaches the method according to claim 1. Hiatt further teaches: 
comprising:
determining that more than one identified potential supplier is available at the date and time of the selected appointment for the at least one supplier type identifier of the service requirement request (Hiatt, [0073]), “Based on the determining that a reservation for a service event of a service event type needs to be generated (e.g., from receiving the indication of the service event type, predicting the need for the service event of the service event type, and/or in other ways), the reservation prediction component 140 may determine a vendor for the service event type. The reservation prediction component 140 may determine the vendor for the service event based on one or more vendors used for previous service events of the service event type”; (Hiatt, [0070]); and 
allocating a supplier for the supplier type identifier by at least one of the following steps: random selection, geographic selection, alphabetical selection, and/or in-turn selection (Hiatt, [0074]), “the reservation prediction component 140 may select a vendor based on feedback received for vendors in a location within a predetermined proximity threshold (e.g., a certain distance, a certain amount of travel time, etc.) from the user (e.g., the user's current location, the user's residence, etc.)”.

Referring to Claim 16, the combination of Hiatt in view of Tam teaches the method according to claim 1. Hiatt further teaches:
in which location data of at least one of the supplier location data, a customer location data, the service requirement location data, and a job location data comprises at least one of a location and a location range associated with that respective supplier, customer, service requirement or job (Hiatt, [0074]-[0075]).

Referring to Claim 17, Hiatt teaches: 
A computer program product comprising computer program code stored on a non- transitory computer-readable medium, said computer program product used for requirement based intelligent resource allocation (Hiatt, [0036]), said computer program code comprising computer instructions to cause one or more processors to perform the operations of:
Claim 17 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Referring to Claim 18, Hiatt teaches: 
A system for requirement based intelligent resource allocation, the system comprising:
a control module (Hiatt, [0039]), “reservation management component” ;
at least one database (Hiatt, [0147]-[0148]);  
at least one user interface module providing at least one customer user interface and at least one supplier user interface (Hiatt, [0035]), “one or more interfaces (e.g., web pages or other interfaces) communicated from the reservation server 100 to a client device 30n and/or a vendor device 40n, an application such as a mobile application executing on a client device 30n and/or a vendor device 40n”; and
an appointments service module (Hiatt, [0055]; [0129]), “service event management component”.


Referring to Claim 19, the combination of Hiatt in view of Tam teaches a system according to claim 18.
Claim 19 disclose substantially the same subject matter as Claim 4, and is rejected using the same rationale as previously set forth.

Referring to Claim 21, the combination of Hiatt in view of Tam teaches a system according to claim 19. Hiatt teachesAppl. No.: 16/693,544 Amdt. Dated: November 23, 2021Reply to Office Action of May 24, 2021determining a date and a time that are compatible between the user and the vendor based on the calendar of the user and the calendar of the vendor (see par. 0010), but Hiatt does not explicitly teach: Page 5 of 32
in which, if at least one availability of at least one identified potential supplier within the predetermined time period has not been determined, the control module is further configured to create at least one further predetermined time period; and, 
the appointments service module is configured for determining availabilities from the availability calendars of the identified potential suppliers that satisfy one or more conditions, wherein the one or more conditions comprise at least one availability within the at least one further predetermined time period to create the list of availabilities comprising at least one available date and time of at least one identified potential supplier within the at least one further predetermined time period.

However Tam teaches: 
in which, if at least one availability of at least one identified potential supplier within the predetermined time period has not been determined, the control module is further configured to create at least one further predetermined time period (Tam, [0151]), “the appointment time slot selection screen 2600 can further display an indication of the next available appointment date. For example, if the user is not offered any time slots for the 
the appointments service module is configured for determining availabilities from the availability calendars of the identified potential suppliers that satisfy one or more conditions, wherein the one or more conditions comprise at least one availability within the at least one further predetermined time period to create the list of availabilities comprising at least one available date and time of at least one identified potential supplier within the at least one further predetermined time period (Tam, [0069]), “a user may request (e.g., appointment availability request) to make an appointment with a particular service provider on a given date, and the determination 354 of the available appointment times can be determined by accessing the calendar/appointment database 262 to determine whether the particular service provider for which the appointment is requested is available”; (Tam, [0085]), “the search can search through the business directory database 264 of the appointment database 252 to identify those service providers that match the provided search information. Then, a list of matching service providers is produced 524. The list of matching service providers is then sent 52”;  (Tam, [0075]), “Once the decision 422 determines that a response has been received, a list of matching service providers is displayed 424. Then, the consumer-side on-line appointment processing 400 awaits the user's selection from the list of matching service providers”; (Tam, [0149]-[0150]).
.

Claims 2, 3, 5, 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hiatt et al., U.S. Publication No. 2015/0262090 [hereinafter Hiatt], in view of Tam et al., U.S. Publication No. 2010/0153162 [hereinafter Tam], and further in view of Reichman, U.S. Publication No. 2013/0290061 [hereinafter Reichman].

Referring to Claim 2, the combination of Hiatt in view of Tam teaches the method according to claim 1. Hiatt further teaches: 
providing the price for the service requirement request to the customer (Hiatt, [0082]).
Hiatt teaches information about an individual service event type provided by the vendor may comprise pricing information associated with the service type, and/or other information related to the service event type (see par. 0062), but Hiatt does not explicitly teach:  
further comprising:
providing, in the at least one database, associations between the supplier type identifier and a supplier type price, and between the service requirement identifier and a service price; 
querying the database for the supplier type price and the service requirement price;
determining a price for the service requirement request based on at least the supplier type price and the service requirement price; and
providing the price for the service requirement request to the customer.

However Reichman teaches: 
further comprising:
providing, in the at least one database, associations between the supplier type identifier and a supplier type price, and between the service requirement identifier and a service price  (Reichman, [0031]), “The booking application 110 searches its database of available services and displays a listing of service providers and available appointments for services matching the user-specified search criteria. For example, in response to a user searching for providers of women's haircuts in New York on April 28 through April 30, the booking application 110 displays several New York salons, which provide the requested service on the given dates, as well as the pricing and discount information specified by the service provider 120”; (Reichman, [0036]), “At step 810, the application receives from a service user search criteria indicating one or more of a type of service, a date of service and a price of service searched by the service user”;
querying the database for the supplier type price and the service requirement price (Reichman, [0036]), “At step 820, the application searches schedules of available services in an inventory database. At step 830, the application displays in a calendar-based service user interface a schedule of available service appointments and associated discount offers that match the search criteria”;
determining a price for the service requirement request based on at least the supplier type price and the service requirement price (Reichman, [0035]), “… the application retrieves from the inventory database information about appointments booked by a service user with the service provider… the application generates a targeted discount offer for a service user … the application electronically sends, e.g., by e-mail, the targeted discount offer to the service user. The generated targeted discount offer may be published in other ways as well, for example 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified pricing information in Hiatt to include the pricing limitations as taught by Reichman. The motivation for doing this would have been to improve the method of determining scheduling information compatible with a user in Hiatt (see par. 0040) to efficiently include the results of a web-based calendar for discounting, marketing, scheduling and booking services (see Reichman par. 0004).

Referring to Claim 3, the combination of Hiatt in view of Tam in view of Reichman teaches the method according to claim 2. Hiatt further teaches: 
further comprising:
receiving, from the customer device, an indication that the customer has accepted the price for the service requirement request (Hiatt, [0085]), “a user may be able to add or modify a tip within 24 hours of an indication (e.g., by a vendor that provided the service event) that the service event is completed. Thereafter, payment comprising the tip (if any) and the cost of the service event may be executed”.

Referring to Claim 5, the combination of Hiatt in view of Tam teaches the method according to claim 1. Hiatt further teaches:  
comprising:
after the step of receiving, via a customer device, a customer selection of the appointment, initiating the supplier matching subroutine to query the database and identify potential suppliers for the received service requirement request, wherein the supplier matching subroutine is configured to determine at least one match between at least one supplier type identifier in the at least one database with the service requirement identifier of the received service requirement request, and the supplier location data in the at least one database with the service requirement location data of the received service requirement request (Hiatt, [0070]), “The reservation prediction component 140 may be configured to receive an indication of a request for a next service event… communicate with one or more vendors to determine available dates, times, locations, employees (or other personnel), etc., for the next service event, determine scheduling information compatible with a user for which a next server event is determined or predicted, compile information for a reservation for the next service event”; (Hiatt, [0075]), “the reservation prediction component 140 may select the vendor based on a location associated with a previous vendor that provided a previous service event for the user. For example, a set of vendors that each provide service events (of the same service event type as the previous service event) at a location within a predetermined proximity threshold (e.g., a certain distance, a certain amount of travel time, etc.) from the location associated with the previous vendor may be determined…”; (Hiatt, [0062]); 
determining availabilities from the availability calendars of the identified potential suppliers that satisfy one or more predetermined conditions, wherein the one or more predetermined conditions comprises availability at the date and time of the selected appointment (Hiatt, [0040]-[0041]), “The reservation prediction component 140 may be configured to receive an indication of a request for a next service event… The reservation prediction component 140 may be configured to communicate with one or more vendors to determine available dates, times, locations, employees (or other personnel), etc., for the next 
providing, via the customer device, confirmation of availability at the date and time of the selected appointment (Hiatt, [0039]), “The reservation management component 130 may be configured to provide information about the reservation to the user and/or the vendor, for instance, upon the user accepting the reservation (e.g., emailing a confirmation of the reservation to the user and the vendor, adding calendar events for the reservation to the calendars of the user and vendor, etc.)”; (Hiatt, [0066]-[0067]); and 
providing, via the customer device, the price for the service requirement request to the customer (Hiatt, [0082]). 
Hiatt teaches information about an individual service event type provided by the vendor may comprise pricing information associated with the service type, and/or other information related to the service event type (see par. 0062), but Hiatt does not explicitly teach: 
providing, in the at least one database, associations between the supplier type identifier and least one supplier type price, and between the service requirement identifier and service price, and,
querying the database for the supplier type price and the service price; and andndfsjPage 7 of 32

determining a price for the received service requirement request based on at least the supplier type price and the service price. 

However Reichman teaches: 
providing, in the at least one database, associations between the supplier type identifier and least one supplier type price, and between the service requirement identifier and service price (Reichman, [0031]), “The booking application 110 searches its database of available services and displays a listing of service providers and available appointments for services matching the user-specified search criteria. For example, in response to a user searching for providers of women's haircuts in New York on April 28 through April 30, the booking application 110 displays several New York salons, which provide the requested service on the given dates, as well as the pricing and discount information specified by the service provider 120”; (Reichman, [0036]), “At step 810, the application receives from a service user search criteria indicating one or more of a type of service, a date of service and a price of service searched by the service user”, and,
querying the database for the supplier type price and the service price (Reichman, [0036]), “At step 820, the application searches schedules of available services in an inventory database. At step 830, the application displays in a calendar-based service user interface a schedule of available service appointments and associated discount offers that match the search criteria”;Appl. No.: 16/693,544 and Page 7 of 32

determining a price for the received service requirement request based on at least the supplier type price and the service price (Reichman, [0035]), “… the application retrieves from the inventory database information about appointments booked by a service user with the service provider… the application generates a targeted discount offer for a service user … the application electronically sends, e.g., by e-mail, the targeted discount offer to the service user. The generated targeted discount offer may be published in other ways as well, for example 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified pricing information in Hiatt to include the pricing limitations as taught by Reichman. The motivation for doing this would have been to improve the method of determining scheduling information compatible with a user in Hiatt (see par. 0040) to efficiently include the results of a web-based calendar for discounting, marketing, scheduling and booking services (see Reichman par. 0004).

Referring to Claim 6, the combination of Hiatt in view of Tam in view of Reichman teaches the method according to claim 5. Hiatt further teaches: 
further comprising:
receiving, via the customer device, an indication that the customer has accepted the price (Hiatt, [0085]), “a user may be able to add or modify a tip within 24 hours of an indication (e.g., by a vendor that provided the service event) that the service event is completed. Thereafter, payment comprising the tip (if any) and the cost of the service event may be executed”.

Referring to Claim 20, the combination of Hiatt in view of Tam teaches the system according to claim 19. Hiatt further teaches: 
the appointments service module is configured for determining the availabilities of the identified potential suppliers at the date and time of the selected appointment and for determining a price for the service requirement request based on at least the supplier type price and the service requirement price (Hiatt, [0062]), “The information about an individual 
 the control module is configured for providing the price for the service requirement request to the customer (Hiatt, [0082]).
Hiatt teaches information about an individual service event type provided by the vendor may comprise pricing information associated with the service type, and/or other information related to the service event type (see par. 0062), but Hiatt does not explicitly teach: 
in which the at least one database comprises associations between the supplier type identifier and a supplier type price, and between the service requirement identifier and a service price, and, 
the control module is configured for querying the database for the supplier type price and the service requirement price.

However Reichman further teaches: 
in which the at least one database comprises associations between the supplier type identifier and a supplier type price, and between the service requirement identifier and a service price (Reichman, [0031]), “The booking application 110 searches its database of available services and displays a listing of service providers and available appointments for services matching the user-specified search criteria. For example, in response to a user searching for providers of women's haircuts in New York on April 28 through April 30, the booking application 110 displays several New York salons, which provide the requested service on the given dates, as well as the pricing and discount information specified by the service provider 120”; (Reichman, [0036]), “At step 810, the application receives from a service user search criteria indicating one or more of a type of service, a date of service and a price of service searched by the service user”, and, 
the control module is configured for querying the database for the supplier type price and the service requirement price (Reichman, [0036]), “At step 820, the application searches schedules of available services in an inventory database. At step 830, the application displays in a calendar-based service user interface a schedule of available service appointments and associated discount offers that match the search criteria”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified pricing information in Hiatt to include the pricing limitations as taught by Reichman. The motivation for doing this would have been to improve the method of determining scheduling information compatible with a user in Hiatt (see par. 0040) to efficiently .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hiatt et al., U.S. Publication No. 2015/0262090 [hereinafter Hiatt], in view of Tam et al., U.S. Publication No. 2010/0153162 [hereinafter Tam], in view of Reichman, U.S. Publication No. 2013/0290061 [hereinafter Reichman], and further in view of Davis, U.S. Publication No. 2014/0122150 [hereinafter Davis].

Referring to Claim 10, the combination of Hiatt in view of Tam in view of Reichman teaches the method according to claim 2. Hiatt teaches information about an individual service event type provided by the vendor may comprise pricing information associated with the service type, and/or other information related to the service event type (see par. 0062), but Hiatt does not explicitly teach:  
in which the price for the received service requirement request comprises at least one of:
a preliminary price associated with at least one of the supplier type and service type; and, at least one of a system fee, a payment module fee, a notification module fee, a tracking module fee, a fulfilment module fee.
However Davis teaches: 
in which the price for the received service requirement request comprises at least one of:
a preliminary price associated with at least one of the supplier type and service type; and, at least one of a system fee, a payment module fee, a notification module fee, a tracking module fee, a fulfilment module fee (Davis, [0021]), “fixed price for a task”; (Davis, [0013]), “commodity-like pricing”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the pricing in Hiatt to include the pricing limitations as taught by .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hiatt et al., U.S. Publication No. 2015/0262090 [hereinafter Hiatt], in view of Tam et al., U.S. Publication No. 2010/0153162 [hereinafter Tam], and further in view of Davis, U.S. Publication No. 2014/0122150 [hereinafter Davis].

Referring to Claim 15, the combination of Hiatt in view of Tam teaches the method according to claim 1. Hiatt teaches user and vendor identification (see par. 0123), but Hiatt does not explicitly teach:  
in which the at least one supplier, the customer, and an administrator are each assigned a unique user identifier and a unique user type identifier.

However Davis teaches: 
in which the at least one supplier, the customer, and an administrator are each assigned a unique user identifier and a unique user type identifier (Davis, [0046]), “A service provider may accept task assignments and create task assignments from a mobile device and since many mobile devices can be identified as being uniquely assigned to an individual or organization, such task acceptances can be proved to be accepted by a specific individual or person. For example, a unique MAC address, cellular telephone number or cellular modem may uniquely identify a mobile device…”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the user and vendor identification in Hiatt to include the 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hiatt et al., U.S. Publication No. 2015/0262090 [hereinafter Hiatt], in view of Tam et al., U.S. Publication No. 2010/0153162 [hereinafter Tam], and further in view of Olds, U.S. Publication No. 2017/0272816 [hereinafter Olds].

Referring to Claim 7, the combination of Hiatt in view of Tam teaches the method according to claim 1. Hiatt teaches a client device may facilitate communication with a server (see par. 0145), but Hiatt does not explicitly teach:
in which the service requirement request is temporarily stored as a cookie in the customer device.

However Olds teaches: 
in which the service requirement request is temporarily stored as a cookie in the customer device (Olds, [0035]), “identifying and/or authenticating a device identifier 106 transmitted from a client device 100, including receiving device identifiers and/or requests for items of content or information about such requests, generating and transmitting transient device identifiers (e.g. session cookies or temporary identifiers), or any other such functions”; (Olds, [0033]), “a client device 100 may transmit a request for the content and/or a search request for content, and may include a device identifier 106 or cookie with the request”; (Olds, [0018]), “a client device 100 may request a device identifier or cookie 106 from a content provider, and may 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the client device in Hiatt to include the cookie limitations as taught by Olds. The motivation for doing this would have been to improve the method of automated reservation management (see par. 0005) to efficiently include the results of provide automatic inference and identification of non-canonical user sessions (see Olds par. 0064).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hiatt et al., U.S. Publication No. 2015/0262090 [hereinafter Hiatt], in view of Tam et al., U.S. Publication No. 2010/0153162 [hereinafter Tam], and further in view of Wang, U.S. Publication No. 2018/0012151 [hereinafter Wang].

Referring to Claim 8, the combination of Hiatt in view of Tam teaches the method according to claim 1. Hiatt teaches providing a confirmation of the reservation to the user and/or the vendor associated with the reservation (see par. 0066), but Hiatt does not explicitly teach: 
further comprising:
after the step of selecting the appointment by the customer, allocating a unique job identifier to the service requirement request), and creating a job record in the database using the unique job identifier and the data in the service requirement request.

However Wang teaches: 
further comprising:
after the step of selecting the appointment by the customer, allocating a unique job identifier to the service requirement request, and creating a job record in the database using the unique job identifier and the data in the service requirement request (Wang, [0063]), “Historical data can be tracked in part by assigning a tracking number, service ID 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the reservation in Hiatt to include the job limitations as taught by Wang. The motivation for doing this would have been to improve the method of automated reservation management (see par. 0005) to efficiently include the results of allowing for the accurate tracking of service requests (see Wang par. 0072).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hiatt et al., U.S. Publication No. 2015/0262090 [hereinafter Hiatt], in view of Tam et al., U.S. Publication No. 2010/0153162 [hereinafter Tam], in view of Reichman, U.S. Publication No. 2013/0290061 [hereinafter Reichman], and further in view of Wang, U.S. Publication No. 2018/0012151 [hereinafter Wang].

Referring to Claim 9, the combination of Hiatt in view of Tam in view of Reichman teaches the method according to claim 6. Hiatt teaches providing a confirmation of the reservation to the user and/or the vendor associated with the reservation (see par. 0066), but Hiatt does not explicitly teach:
further comprising
after the customer has accepted the price, or after the customer has accepted the price and entered payment information, allocating a unique job identifier to the service requirement request, and creating a job record in the database using the unique job identifier and the data in the service requirement request.

However Wang teaches: 
further comprising
after the customer has accepted the price, or after the customer has accepted the price and entered payment information, allocating a unique job identifier to the service requirement request, and creating a job record in the database using the unique job identifier and the data in the service requirement request (Wang, [0063]; [0071]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the reservation in Hiatt to include the job limitations as taught by Wang. The motivation for doing this would have been to improve the method of automated reservation management (see par. 0005) to efficiently include the results of allowing for the accurate tracking of service requests (see Wang par. 0072).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carpenter et al. (US 20100042461 A1) – Generally speaking, system is operable to facilitate the routing of service requests from various different types of buyers to various different types of service providers. The buyer/service requester may be a consumer. The buyer/service requester may also be an enterprise buyer, such as a home-improvement store or other department store, which orders services on behalf of one or more consumers. Based on the type and scope of the requested services, a service order is routed to an appropriate service provider. The requests for services can involve a wide range of primary service categories.

Cantino et al. (US 20160335694 A1) – A labor marketplace exchange (LME) computing system and method are provided. The LME computing system communicates with communications devices of service providers and service users. The LME computing system receives service provider profile data from the service providers. Service users can submit service queries to the LME computing system. Based on the parameters of the service query, service providers are identified by the LME computing system. A service request is then sent to a service provider identified by the LME computing system and selected by the service user. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CRYSTOL STEWART/Primary Examiner, Art Unit 3624